Citation Nr: 1516758	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-44 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of left 5th metacarpal fracture, claimed as a left hand fracture.

2.  Entitlement to service connection for a right wrist condition, to include as secondary to left 5th metacarpal fracture. 

3.  Entitlement to an initial disability rating in excess of 70 percent for adjustment disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from March 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for an adjustment disorder and denied the service connection claims.  In an October 2014 decision, the RO granted an increased 70 percent disability rating for an adjustment disorder from the date of claim.  

The issues of entitlement to service connection for a left hand disorder and increased rating for an adjustment disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no objective evidence of a right wrist disorder.


CONCLUSION OF LAW

A right wrist disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1111, 1131, 1137, 1153 (West 2014); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by a letter dated in November 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs) and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Though there is evidence of outstanding VA treatment records related to the Veteran's left hand and psychiatric disabilities, the Veteran has not reported any outstanding treatment for his claimed right wrist disorder.  The Veteran was provided a VA general medical examination in April 2009.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  A review of the examination report confirms the examiner considered the Veteran's description and history of his symptoms, reviewed the claim file, performed a comprehensive evaluation, and provided a detailed report of the findings with a clear opinion and rationale connecting the evidence to conclusions.  The examination and report therefore are adequate, such that additional examination and/or opinion is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (requiring that VA ensure the adequacy of any examination and opinion provided).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

	A.  Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

      B.  Analysis

The Veteran asserts that a left hand injury caused his right wrist injury due to overcompensation.  STRs show the Veteran endured a September 2006 left hand fracture.  However, they are negative for any complaints, findings, or treatment for a right wrist disorder.  In a September 2007 post-deployment health assessment report, the Veteran specifically denied any swollen, stiff, or painful joints.  During an April 2009 VA examination, the Veteran reported that when he injured his left wrist in service, he experienced pain in both wrists.  He reported right wrist pain whenever he lifted anything heavy after this incident.  Upon physical examination, the examiner noted no deformity, tenderness, or instability of the right wrist.  There was no loss of motion.  An x-ray impression was negative.  The examiner noted a normal right wrist examination.  The Veteran failed to report for a January 2015 VA wrist examination.  All other post-service VA and private treatment records are negative for any complaints, findings, or treatment for a right wrist disorder.  

Based upon review of the evidence, the Board finds the Veteran's claim for service connection for a right wrist disorder must fail because the medical evidence of record does not indicate a current diagnosis of this condition.  Although the Veteran complained of pain during the April 2009 examination, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the examiner found full range of motion, and specifically noted a normal right wrist examination. 

 Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the limited extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed right wrist disorder under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor his representative is competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  

For all the foregoing reasons, the claim for service connection a right wrist disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for a right wrist condition, to include as secondary to left 5th metacarpal fracture, is denied.


	(Continued on next page)


REMAND

During a July 2014 fee-based examination, the Veteran reported he is currently seeing a VA psychiatrist, and has seen the VA psychiatrist 2-3 times.  However, the most recent VA treatment records in the file are dated in August 2008.

The Veteran also claims service connection for a left hand disorder.  Service treatment records indicate the Veteran sustained a left hand fracture in September 2006.  A problem list in a November 2007 STR included a left hand fifth metacarpal fracture.  In an April 2009 VA examination report, the examiner noted that the Veteran's left wrist showed no deformity, tenderness, instability, or loss of range of motion.  The examiner noted a diagnosis of left wrist fracture, healed.  In a VA progress note dated in June 2008, the Veteran complained of left hand pain.  The examiner indicated that he was being referred for occupational therapy.  However, as noted above, there are no treatment records after August 2008, and it is unclear whether the Veteran received any other treatment for his claimed left hand pain.  

As it seems there are outstanding treatment or evaluation records relating to his claims, a remand is necessary to obtain and consider any additional records before deciding this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's adjustment disorder and claimed left hand disorder since August 2008.  All records/responses received should be associated with the claims file.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  Also appropriately notify him if unable to obtain identified records.

2.  Upon receipt of all additional records, determine whether an additional VA examination is necessary for any diagnosed left hand or wrist disorders. 

3.  Then readjudicate the claims in light of this and all other additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


